DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-15 and 18-20 under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Hosokawa et al. (JP 2000-273056 A), Fuchiwaki (US 2015/0179951 A1), and Morishita et al. (WO 2009/069717 A1) as set forth in the Final Rejection filed 04/20/21 is herein amended due to the Applicant’s amendments.

4.	The rejection of Claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Hosokawa et al. (JP 2000-273056 A), Fuchiwaki (US 2015/0179951 A1), Morishita et al. (WO 2009/069717 A1), and Shin et NOT overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2009/0315022 A1 as the English equivalent of PCT publication WO 2009/069717 A1 (herein referred to as “Morishita et al.”).

Claim Objections
6.	Claims 1-20 are objected to because of the following informalities:    

Regarding Claim 1, the claim, which the other claims are dependent upon, recites “:” which must be replaced by “;” (page 13).

Regarding Claim 13, the claim is missing the alternative term “or” in part i after “substituted or unsubstituted monovalent non-aromatic condensed heteropolyclic group;” (page 35).  Furthermore, the claims recites “:” which must be replaced by “;”  (page 41).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

9.	Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Hosokawa et al. (JP 2000-273056 A), Fuchiwaki (US 2015/0179951 A1), and Morishita et al. (WO 2009/069717 A1).
	Regarding Claims 1-12, 14, 15, and 18-20, Hatwar discloses an organic electroluminescent (EL) device (light-emitting diode) comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, cathode; the light-emitting layer is doped with a blue light-emitting material, while the hole-transporting or electron-transporting layer is doped with a yellow light-emitting material to emit white light (Abstract).  The light-emitting layer is doped with a plurality of fluorescent dyes which allows for tuning of the emission profile of the device ([0059]); various compounds are disclosed as possible host materials ([0060]-[0064]).  The cathode comprises a bilayer of lithium fluoride (electron-injecting layer) and aluminum ([0085]).  Hatwar discloses a variety of materials for the hole-injecting layer ([0056]), and the hole-transporting layer including amines ([0057]); Hatwar further 
	Hosokawa et al. discloses compounds of the following form:

    PNG
    media_image1.png
    93
    259
    media_image1.png
    Greyscale

(page 2) where D1 =

    PNG
    media_image2.png
    134
    147
    media_image2.png
    Greyscale

([0012]) which can be further (preferably) substituted by C1-4 alkyl group (i.e., such as methyl) ([0013]).  An embodiment is disclosed:

    PNG
    media_image3.png
    124
    230
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    429
    media_image4.png
    Greyscale

(page 16) such that R19 = unsubstituted C6 aryl group (phenyl), and R20 = Formula 7 (with a71 = 1, L71 = substituted C6 arylene group (substituted phenylene), and R71 = phenanthryl group) of Formula 1 as defined by the Applicant; R71 = Formula 7-8 as defined by the Applicant.  However, Hosokawa et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1.  Nevertheless, it would have 11-18 = unsubstituted C1-4 alkyl group (such as methyl; the rest of R11-18 being hydrogen).  The motivation is provided by the fact that the modification merely involves the exchange of one group (hydrogen) for a functional equivalent (methyl), the latter of which is explicitly taught by Hosokawa et al. as being a preferably substituent group, thus rendering the production predictable with a reasonable expectation of success.  Hosokawa et al. further discloses an organic EL device comprising a light-emitting layer interposed between a pair of electrodes ([0048]); its inventive compounds serve as blue light-emitting materials which when used results in a device with excellent emission brightness and luminous efficiency ([0051], [0092]-[0094]).  It would have been obvious to incorporate the compound as disclosed by Hosokawa et al. (above) as dopant (i.e., light-emitting) material to the (blue) light-emitting layer of the organic EL device as disclosed by Hatwar.  The motivation is provided by the disclosure of Hosokawa et al. which teaches that the utilization of its inventive compounds results in a device with excellent emission brightness and luminous efficiency.  However, Hatwar in view of Hosokawa et al. does not explicitly disclose the second and third compounds as recited by the Applicant.
	Fuchiwaki discloses the following compound (second compound):

    PNG
    media_image5.png
    273
    398
    media_image5.png
    Greyscale

21 = unsubstituted C6 arylene group (phenylene), a22 = a23 = 0, Ar21 = substituted C6 carbocyclic group (substituted phenyl), R22 = unsubstituted C12 aryl group (biphenyl), and R21 = Formulae 8 and 8-2 as defined by the Applicant (X81 = O, b81 = 0, b82 = 1, and R82 = C6 aryl group (phenyl)) of Formulae 2 and 2-1 as defined by the Applicant.  Fuchiwaki discloses its inventive compounds as material for the hole-transporting layer of an organic EL device which results in improved hole transport and long life ([0051]-[0054]).  It would have been obvious to incorporate the above compound as disclosed by Fuchiwaki to the hole-transporting layer of the organic EL device as disclosed by Hatwar in view of Hosokawa et al.  The motivation is provided by the disclosure of Fuchiwaki, which teaches that the use of its inventive compounds in the hole-transporting layer results in improved hole transport and long life of the device.  However, Hatwar in view of Hosokawa et al. and Fuchiwaki does not explicitly disclose the third compound as recited by the Applicant.
	Morishita et al. discloses the following compound (third compound):

    PNG
    media_image6.png
    183
    504
    media_image6.png
    Greyscale

(page 5) such that R36-37 = hydrogen, R35 = R38 = substituted C6 aryl group (trifluoromethyl-substituted phenyl), X31-34 = CH, Z33 = Z36 = single bond, Z34 = Z35 = C=Y34 or CY35 (with Y34-35 = C(CN)(CN)), and A31 = unsubstituted C4 heterocyclic group (unsubstituted pyrazine) of Formula 3-2 as defined by the Applicant.  Morishita et al. discloses its inventive compounds as material comprising the hole-injecting layer of an 

	Regarding Claim 13, Hosokawa et al. discloses that D1 = aromatic group having 16-60 carbon atoms which can be substituted; the group can be a combination of residues selected from groups such as benzene (phenylene) and anthracene ([0011]-[0014]).  However, Hosokawa et al. does not explicitly disclose a first compound of Formula 1-1 as defined by the Applicant.  Nevertheless, it would have been obvious to modify the compound as disclosed by Hosokawa et al. (produced above) such that a71a = 1, a71b = 0, L71a = substituted C6 arylene group (substituted phenylene), R11-18 = hydrogen, R71a = phenanthryl, and R71b = anthracenyl of Formula 1-1 as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one aromatic group (phenyl) for a functional equivalent (anthracenyl) that is selected from a highly finite list of residues as taught by Hosokawa et al., thus rendering the production predictable with a reasonable expectation of success. 

10.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Hosokawa et al. (JP 2000-273056 A), Fuchiwaki (US 2015/0179951 A1), and Morishita et al. (WO 2009/069717 A1) as applied above and in further view of Shin et al. (US 2013/0228752 A1).

	Shin et al. discloses the following compound:

    PNG
    media_image7.png
    251
    325
    media_image7.png
    Greyscale

(1, page 7) such that xd4 = 2, xd1-3 = 0, R501-502 = substituted C6 aryl group (substituted phenyl), and Ar501 = unsubstituted C16 carbocyclic group (pyrene) of Formula 501 as defined by the Applicant.  Shin et al. discloses its inventive compounds as blue light-emitting dopant material with good color purity, used in the light-emitting layer of an organic EL device ([0037], [0048]).  It would have been obvious to further incorporate the above compound as disclosed by Shin et al. as (additional) dopant material to the light-emitting layer of the organic EL device as disclosed by Hatwar in view of Hosokawa et al., Fuchiwaki, and Morishita et al.  The motivation is provided by the disclosure of Shin et al., which discloses that its inventive compounds as has good color purity.

Response to Arguments


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAY YANG/Primary Examiner, Art Unit 1786